Case: 19-60068      Document: 00515263993         Page: 1    Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 19-60068                             January 8, 2020
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

EFRAIN GUADALUPE RONQUILLO-HERRERA, also known as Efrain
Ronquillo-Herrera,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A044 542 896


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioner Efrain Guadalupe Ronquillo-Herrera, a native and citizen of
Mexico, seeks review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of the Immigration Judge’s (IJ) denial of his application
for asylum, withholding of removal, and relief under the Convention Against
Torture. He argues that the IJ and the BIA erred in denying the requested



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60068    Document: 00515263993    Page: 2   Date Filed: 01/08/2020


                                No. 19-60068

relief and committed procedural errors in doing so.       We generally have
authority to review only the BIA’s decision but review the IJ’s as well when it
affects that of the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
Findings of fact are reviewed for substantial evidence, while legal questions,
including jurisdictional questions, are reviewed de novo. Orellana-Monson
v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012); Rodriguez v. Holder, 705 F.3d
207, 210 (5th Cir. 2013). This court always has jurisdiction to determine its
own jurisdiction. Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
      Because it is undisputed that Ronquillo-Herrera is removable based
upon a conviction for a controlled substance offense, we lack jurisdiction to
review the factual conclusions of the IJ and the BIA.            See 8 U.S.C.
§ 1252(a)(2)(C); Pierre-Paul v. Barr, 930 F.3d 684, 693-94 (5th Cir. 2019).
Although this does not prevent us from reaching questions of law, see
§ 1252(a)(2)(D), most of Ronquillo-Herrera’s procedural arguments are
unexhausted and therefore subject to another jurisdictional bar.            See
§ 1252(d)(1); Omari, 562 F.3d at 319-21. This court retains jurisdiction to the
extent Ronquillo-Herrera presents an exhausted argument that the IJ ignored
relevant substantial evidence. However, we are satisfied from our review of
the record that Ronquillo-Herrera received meaningful consideration of the
evidence supporting his claims. See Abdel-Masieh v. INS, 73 F.3d 579, 585
(5th Cir. 1996).
      PETITION DISMISSED IN PART, DENIED IN PART.




                                      2